[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] SUPPLEMENTAL JUDGMENT
Reference is made to the Memorandum of Decision and Judgment in this action, dated and entered November 8, 1999.
On that date, the Defendants provided the Plaintiff with sufficient funds to pay the real estate taxes and assessments due January 1, 2000 on Parcels One and Two, to pay the six-month condominium fee lien on Parcel Two, and to reduce the debt by $1,370.89.
Accordingly, the mortgage debt, including all costs including attorney's fees, is $475,500.
David L. Fineberg Superior Court Judge